Citation Nr: 1222203	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty from May 1957 to June 1961 and from November 1967 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable disability rating.  The Veteran disagreed with this assignment in December 2007, and timely perfected his appeal in March 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that in March 2009, on his VA Form 9 (substantive appeal), the Veteran indicated that he wished to testify before a traveling Veterans Law Judge.  See VA Form 9, March 31, 2009.  Thereafter, the Veteran was scheduled for a Travel Board hearing on November 16, 2010, at the Phoenix, Arizona, RO.  On November 12, 2010, the Veteran contacted the RO with respect to his hearing.  At that time, the Veteran requested, if possible, that his hearing be held in Tucson, Arizona, since travel to the RO was difficult, based on his quadriplegia and incontinence.  See Report of Contact, November 12, 2010.  In subsequent communications between the Board's hearing unit and the RO, it is unclear whether an alternative location is possible to hold the Veteran's hearing.  The RO is requested to clarify whether an alternate location is possible, due to the Veteran's severe disabilities.  If it is not possible to hold a hearing at an alternate location, the RO is requested to contact the Veteran to determine if he wishes to schedule another hearing at Phoenix, Arizona, RO, or if he wishes to withdraw his hearing request.


Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to clarify whether it is possible to hold a Board hearing in Tucson, Arizona, for the Veteran, due to his significant physical disabilities.

2.  If the RO is unable to hold a Board hearing in a location other than in Phoenix, Arizona, the Veteran should be contacted to afford him an additional opportunity to schedule a second hearing at the Phoenix, Arizona, RO.  If the Veteran is unable to travel to the Phoenix, Arizona, RO, it should be determined whether he wishes to withdraw his hearing request.  Any response received from the Veteran should be memorialized in the claims file.

3.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


